Exhibit 10.1
 
LIMITED LIABILITY COMPANY PURCHASE AGREEMENT


This Interests Purchase Agreement (“Agreement”) is entered into as of May 30,
2009 by and between Narayan Torke (“Seller”), Hartlab LLC (the “Company”)  and
Adeona Pharmaceuticals, Inc., (“Purchaser”). Purchaser, the Company and Seller
may collectively be referred to as the “Parties.”


WHEREAS, Seller is the record owner and holder of all of the issued and
outstanding membership interests of Hartlab LLC (the “Company”), an Illinois
limited liability company; and


WHEREAS, the Parties desire to enter into this Agreement pursuant to which
Purchaser will purchase from Seller all of the outstanding membership interests
of the Company.


NOW, THEREFORE, in consideration for the promises set forth in this Agreement,
the Parties agree as follows:


1.  
PURCHASE AND SALE:  Subject to the terms and conditions set forth in this
Agreement, Purchaser hereby agrees to purchase from Seller, and Seller hereby
agree to sell, transfer and convey to the Purchaser all of the interests of the
Company, representing all of the issued and outstanding membership interests of
the Company (the “Interests”).  The transaction shall also include all the sale
and transfer of the operating assets of the Company listed on Exhibit A, an
obligation of Seller to pay the remaining $74,000 in lease expenses for the
clinical equipment over the remaining term of such leases with the Buyer to pay
in full all other leases, right of Purchaser to make employment offers to any or
all of the Company’s existing employees after closing and all existing contracts
that do not have change in control provisions, and for those that do, the
Parties shall attempt to seek to negotiate such change in control authorization
to continue such agreements in effect.  The Purchaser shall assume the existing
real estate lease and seek and obtain the landlord’s consent to the change in
ownership and a full release of Seller.  The Parties shall cooperate in good
faith in the transfer of the CMS license and Illinois Dept. of Public Health
license, including a power of attorney in favor of the Company following
ownership transfer to the Purchaser until such licenses are transferred by CMS
and Illinois.



2.  
PURCHASE PRICE:  The purchase price for all of the shares of Interests shall be
Two Hundred and Eighty Thousand dollars ($280,000) (the “Purchase Price”) with
Fourteen Thousand dollars ($14,000) to be paid in cash to the Seller as a
nonrefundable earnest payment creditable against the Purchase Price
contemporaneous with the execution of this Agreement and the remainder of the
Purchase Price of Two Hundred and Sixty Six Thousand dollars ($266,000) to be
paid in cash to the Seller on June 30, 2009 unless an earlier closing date is
agreed to in writing signed by both parties (the “Closing”).  Cash payments made
by Purchaser shall be made by certified checks from Purchaser to Seller upon
execution of this Agreement by Seller and at the Closing.



3.  
CLOSING:  The closing contemplated by this Agreement for the transfer of the
Interests and the payment of the Purchase Prices shall take place at the offices
of Hartlab LLC on June 30, 2009 at 9:00a.m. CT unless an earlier closing date is
agreed to in writing signed by both parties (the “Closing”).  The certificates
representing the Interests shall be duly endorsed for transfer or accompanied by
an appropriate Interests transfer and the charter of Hartlab shall be duly
amended to provide for Purchaser to become the new owner of all of the
outstanding Interests.  The Company shall notify the Federal CMS and Illinois
licensing agency of the transfer and Seller and Company shall provide a power or
attorney to continue the business of the Company under his CLIA license until
such license shall have been transferred by CMS.  Purchaser’s obligation to
close shall be conditioned upon the satisfactory completion of Purchaser’s due
diligence determined in Purchaser’s sole discretion which Seller shall undertake
and complete on or before the Closing.  Should Purchaser not be satisfied with
the outcome of its due diligence and elect not to close on June 30, 2009,
Purchaser shall forfeit the $14,000 nonrefundable earnest payment and the
Parties shall have no further obligation under this Agreement.

 

 

--------------------------------------------------------------------------------


 
 
4.  
REPRESENTATIONS AND WARRANTIES OF SELLER:  Seller hereby warrants and represents
that:



(a)  
Restrictions on Interests.  The Seller is not a party to any agreements that
create rights or obligations in the Interests relating to any third party
including voting or other agreements.  The Seller is the lawful owner of the
Interests, free and clear of any encumbrances, security interests or liens of
any kind and has full power and authority to sell and transfer the Interests as
contemplated in this Agreement.  The Interests represents all of the issued and
outstanding Interests of the Company.

(b)  
Organization and Standing.  To the Seller’s knowledge, the Company is duly
organized, validly existing and in good standing under the laws of the State of
Illinois and has full power and authority to own and operate its property and
assets and to carry on its business as presently conducted and the one thousands
shares of Interests represent all of the issued and outstanding Interests of the
Company.

(c)  
Operation of Business.  Between the signing of this Agreement and the Closing,
the Seller shall operate the business of the Company in the normal course and at
the Closing net working capital and equity reflected in the general ledger of
accounts as per Quickbooks as of the date hereof shall not materially
differ.  Until June 30, 2009, Seller, Company and their agents, shall not
solicit other offers from other parties and shall discontinue any and all
discussions with other parties whom they may be already in discussion with.

(d)  
Narayan Torke Consulting.  Following the Closing, Narayan Torke shall serve as a
consultant on a part-time basis to Seller for a period of up to twelve (12)
months following the Closing for a monthly consulting fee of Four Thousand
dollars ($4,000) per month to assist in the transition and business of the
Company, pursuant to an Independent Contractor Agreement, providing for not more
than 15 hours per week and permit 100% of activities to be conducted by Torke
remotely.  For a period of two (2) years following the closing Narayan Torke
shall not solicit the Company’s accounts or employees nor compete with the
Company in Illinois without the prior written permission of the Company.

(e)  
General Ledger.  At the Closing, the Parties shall agree on a general ledger of
accounts from inception through December 31, 2008, at May 31, 2009 and at the
Closing date other than as shall be disclosed in such documents or on a List of
Exceptions to be provided as an Exhibit at such time, the parties will agree
that there will be no material liabilities, (including Medicare, MediCal or
other insurance liabilities), liens, tax liabilities, actions, actual, pending
or threatened that may have a material adverse effect on the business of the
Company (the “Liabilities”).  For purposes of this Agreement, Liabilities will
only be considered material if together in the aggregate they exceed ten percent
(10%) of the Purchase Price.

(f)  
Taxes.  Each of the parties shall be responsible for their own taxes with
respect to the transaction with all income loss, deductions and credits on or
prior to the Closing date shall be allocated to the Seller, including any gain
or loss on the sale hereunder.

(g)  
Limitation on Representations and Warranties.  Seller’s representations and
warranties shall not exceed $140,000 in the aggregate and shall survive the
closing for six months (with the exception of the noncompete provision which
shall survive for it two year term).

 
 

--------------------------------------------------------------------------------



 
5.  
SEVERABILITY: If any part or parts of this Agreement shall be held unenforceable
for any reason, the remainder of this Agreement shall continue in full force and
effect. If any provision of this Agreement is deemed invalid or unenforceable by
any court of competent jurisdiction, and if limiting such provision would make
the provision valid, then such provision shall be deemed to be construed as so
limited.



6.  
BINDING EFFECT: The covenants and conditions contained in this Agreement shall
apply to and bind the parties and the heirs, legal representatives, successors
and permitted assigns of the Parties.



BROKER’S FEES ATTORNEYS FEES:  The Parties represent that there has been no act
in connection with the transactions contemplated in this Agreement that would
give rise to a valid claim against either party for a broker’s fee, finder’s fee
or other similar payment.  Each party shall be subject to their own attorneys
fees and expenses.
7.  
ENTIRE AGREEMENT: This Agreement constitutes the entire agreement between the
Parties and supersedes any prior understanding or representation of any kind
preceding the date of this Agreement. There are no other promises, conditions,
understandings or other agreements, whether oral or written, relating to the
subject matter of this Agreement. This Agreement may be modified in writing and
must be signed by both the Seller and Purchaser.



8.  
GOVERNING LAW: This Agreement shall be governed by and construed in accordance
with the laws of the State of Illinois and DuPage County, Illinois shall be the
exclusive forum for litigation under this Agreement and both parties consent to
such jurisdiction



9.  
NOTICE:  Any notice required or otherwise given pursuant to this Agreement shall
be in writing and mailed certified return receipt requested, postage prepaid, or
delivered by overnight delivery service:



(a)  
If to Purchaser:



Steve H. Kanzer, CPA, JD
Chairman and Chief Executive Officer
Adeona Pharmaceuticals, Inc.
3930 Varsity Drive
Ann Arbor, MI  48108
Fax: (734) 332-7800


(b)  
If to Seller:



Narayan Torke
532 Connecticut Ave.
Naperville, IL 60565


10.  
WAIVER: The failure of either party to enforce any provisions of this Agreement
shall not be deemed a waiver or limitation of that party's right to subsequently
enforce and compel strict compliance with every provision of this Agreement.



11.  
REPRESENTATIONS AND WARRANTIES OF PURCHASER.  Purchaser represents and warrants
that it is validly organized, has authority to enter into this Agreement with
Seller and until CMS and Illinois licenses have been fully transferred and while
Seller remains laboratory director, Purchaser will indemnify Seller for expenses
and costs incurred by Seller in connection with such activities.




 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties have caused this Agreement to be executed the
day and year first above written.
 
 
 ADEONA PHARMACEUTICALS, INC.:  
   SELLER:        /s/ Steve H. Kanzer     /s/ Narayan Torke  Steve H. Kanzer,
CPA, JD        Narayan Torke  Chairman and CEO                HARTLAB LLC      
     /s/ Narayan Torke      By: Narayan Torke            Its: President

 

--------------------------------------------------------------------------------